                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           April 02, 2020
                       IN THE UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ERNEST D. FRAZIER,                               §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §            CIVIL ACTION NO. H-18-2780
                                                 §
                                                 §
ROCKY MOORE, et al.                              §
                                                 §
               Defendants.                       §

                              ORDER OF PARTIAL DISMISSAL

       Ernest D. Frazier is an inmate in the Texas Department of Criminal Justice (“TDCJ”). He

filed a complaint under 42 U.S.C. § 1983 alleging violations of his civil rights by three TDCJ

officers and officials, and by two counsel substitutes (Roxanne E. Simon and Longoria V. Sonja)

who were assigned to assist him in a disciplinary hearing.

       Section 1915A of Title 28 of the United States Code requires a federal district court to

“review . . . a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” If the complaint presents no valid claims,

the court must dismiss the complaint. For the following reasons, Frazier’s claims against the counsel

substitutes must be dismissed.

       Frazier complains that the counsel substitutes negligently represented him in connection with

a disciplinary hearing. “To state a cause of action under section 1983 the appellant must allege that

the person who deprived him of a federal right was acting under color of law. Cinel v. Connick,

15 F.3d 1338, 1342 (5th Cir.1994). The Fifth Circuit has held that counsel substitutes are not state
actors for purposes of section 1983. Banuelos v. McFarland, 41 F.3d 232, 234 (5th Cir. 1995).

Because they were not state actors, their alleged negligence does not raise a claim for relief under

42 U.S.C. § 1983.

       Frazier’s claims against the defendants Simon and Sonja are dismissed with prejudice under

28 U.S.C. § 1915A. The court will conduct further proceedings on Frazier’s remaining claims.

               SIGNED on April 2, 2020, at Houston, Texas.



                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge




                                                 2
